United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF DEFENSE, MCCORD AIR
)
FORCE BASE, WA, Employer
)
___________________________________________ )
M.S., Appellant

Appearances:

Docket No. 07-1799
Issued February 1, 2008

Case Submitted on the Record

Howard L. Graham, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 26, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated April 9, 2007, which denied his claim for a
lumbar condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed a
lumbar condition due to factors of his federal employment.
FACTUAL HISTORY
On September 20, 2005 appellant, then a 50-year-old store worker leader, filed a
traumatic injury claim alleging that he injured his back on July 2, 2005 while lifting watermelons

and placing them in a bin.1 He indicated that the injury was to the top of his spine and also to his
low back. Appellant stopped work on July 11, 2005 and remained off work until his retirement
on December 31, 2005.
Appellant submitted reports from Dr. Marvin Y. Hayami, a Board-certified internist,
dated July 15 to August 11, 2005, who noted that appellant had been treated since July 12, 2005
for back pain that occurred after he attempted to pick up a trailer hitch at work. Dr. Hayami
noted examination findings of muscle spasm and decreased range of motion of the lumbar
region. He advised that appellant worked in the produce department of the employing
establishment and his job duties required him to lift up to 60 pounds. In a July 22, 2005 note,
Dr. John R. Replogle, a Board-certified internist, advised that appellant would be excused from
work on August 1, 2005.
Appellant came under the treatment of Dr. Kristie J. Lowry, a Board-certified internist,
who noted in duty status reports dated September 8 and October 4, 2005, that he had a bulging
disc at L5-S1 with radiculopathy but would be able to work light duty subject to restrictions. In
subsequent reports, Dr. Lowry advised that appellant was totally disabled as of August 29 to
November 15, 2005 due to a low back injury and extensive spinal surgery. In a September 1,
2005 report, she obtained a history that appellant injured his back when bending over at home
and was diagnosed with a disc bulge at L5-S1. Dr. Lowry advised that appellant had
osteoarthritis of the spine which was caused by repetitive trauma from heavy lifting over a period
of years. On September 23, 2005 she diagnosed severe cervical spinal stenosis with spinal cord
impingement that would require surgery. Appellant submitted an operative report from
Dr. Brett A. Schlifka, an osteopath, dated September 29, 2005, who performed an anterior
cervical discectomy at C5-6 and C6-7 and diagnosed cervical myeloradiculopathy secondary to a
herniated nucleus pulposus at C5-6 and C6-7.
In a letter dated October 25, 2005, the Office advised appellant of the evidence needed to
establish his claim.
Appellant submitted a statement noting that, while at work on July 2, 2005, he
continuously lifted and carried watermelons from one bin to another in preparation for a produce
sale. On July 22, 2005 Dr. Replogle noted that appellant injured his back two weeks prior while
lifting a trailer onto a hitch. He stated that appellant reported developing radiating back pain
with numbness and diagnosed lower back pain with likely nerve root impingement at L5. In
reports dated August 1 to 29, 2005, Dr. Lowry noted that appellant reported injuring his back in
June 2005 when he dropped a trailer hitch. On August 11, 2005 she noted that appellant worked
in the produce section for 21 years and lifted 50- to 60-pound packages four hours per day.
Dr. Lowry diagnosed low back pain and advised that appellant was totally disabled. On
August 29, 2005 she saw appellant for severe persistent low back pain. Dr. Lowry noted that
appellant injured his back on July 11, 2005 while bending over to lift an item and felt a
“popping” and severe back pain. She observed that appellant worked as a produce stocker for
the past 23 years and had periodic low back pain. On September 8, 2005 Dr. Lowry noted
appellant’s multiple visits for low back pain since July 15, 2005.
1

Appellant also filed a CA-2, notice of occupational disease, alleging that on July 2, 2005 he was lifting
watermelons and injured his back. This claim was not signed by him but is part of the case record.

2

Treatment notes from Dr. Schlifka dated September 14 to 16, 2005, noted that appellant
was a commissary manager who felt a “pop” in his back on July 4, 2004. Thereafter, he
experienced diffuse lumbar pain. Dr. Schlifka diagnosed cervical myelopathy and lumbar
radiculopathy. On September 16, 2005 he noted that a magnetic resonance imaging (MRI) scan
of the lumbar spine revealed cord compression at C5-6 and C6-7 and diagnosed cervical
myeloradiculopathy and recommended a spinal fusion.
In an operative report dated
September 29, 2005, Dr. Schlifka performed an anterior cervical discectomy at C5-6 and C6-7
and diagnosed cervical myeloradiculopathy secondary to a herniated nucleus pulposus at C5-6
and C6-7. In reports dated October 12 and October 26, 2005, he advised that appellant was
progressing well postoperatively.
In a decision dated December 1, 2005, the Office denied appellant’s claim, finding the
evidence insufficient to establish that he experienced the claimed incident on July 2, 2005, as
alleged.
In a letter dated December 22, 2005, appellant requested an oral hearing that was held on
July 26, 2006. He testified that he worked in the produce department of the employing
establishment for 20 years and was responsible for stocking produce and unloading delivery
trucks. Appellant indicated that, on July 2, 2005, he was transferring 700-pound pallets of
watermelons into a bin for the period June 30 to July 2, 2005 and experienced severe low back
pain. He testified that he assisted his family member with hitching a trailer the following
weekend. Appellant indicated that he sought medical treatment but did not relate his pain, at that
time, to his prior work activities.
On October 2, 2006 the hearing representative set aside the December 1, 2005 decision
and remanded the case for further development. The hearing representative determined that
there was prima facie evidence of causal relationship between the diagnosed osteoarthritis and
disc bulge at L5-S1 and appellant’s work duties which required further development.2
On January 8, 2007 the Office referred appellant for a second opinion to Dr. David S.
Smith, a Board-certified orthopedic surgeon, to determine whether he developed a low back
condition as a result of his work duties. The Office provided Dr. Smith with appellant’s medical
records, a statement of accepted facts as well as a detailed description of his employment duties.
In a February 14, 2007 report, Dr. Smith reviewed the records and the medical history.
He noted findings upon physical examination of limited range of motion of the back on flexion,
extension, lateral bending and rotation with mild low back discomfort and some give-way
weakness with negative straight leg raises. Dr. Smith diagnosed cervical myeloradiculopathy,
status post anterior cervical discectomy at C5 to C7 and fusion with hardware and nonspecific
low back pain. He opined that appellant did not develop a specific work-related injury or an
occupational disease. Dr. Smith indicated that the medical records did not support an injury at
work despite appellant’s claims and noted that he did not believe a lifting injury would cause

2

The hearing representative found that the evidence supported that appellant experienced an occupational illness
from moving watermelons for a produce sale for each day from June 30 to July 2, 2005. The hearing representative
further advised that appellant’s claim would be developed as an occupational disease.

3

acute cervical myeloradiculopathy. He advised that no further treatment was indicated for the
residuals of the above diagnoses and recommended conservative treatment.
Appellant submitted an MRI scan of the lumbar spine dated August 29, 2006, which
revealed multilevel degenerative disc disease and degenerative joint disease. On October 31,
2006 Dr. Lowry indicated that appellant underwent a stress test that revealed multilevel
degenerative changes. On November 16, 2006 she advised that appellant underwent extensive
treatment for diffuse osteoarthritis and disc bulges in the cervical and lumbar area. Dr. Lowry
indicated that appellant sustained an injury on July 4, 2005 when lifting a heavy object and has
been disabled since. She noted that appellant initially presented with low back pain with lower
extremity weakness due to a disc bulge at L5-S1 but was found to have facet arthropathy at L1-2,
L2-3, L3-4 and L4-5 that contributed to his chronic low back pain. Appellant also underwent an
evaluation for progressive right arm numbness and pain and was found to have severe C5-6 and
C6-7 cervical spinal stenosis with spinal cord impingement requiring spinal surgery, including a
discectomy and spinal fusion, at C5 to C7. Dr. Lowry opined that spinal MRI scan findings
included diffuse osteoarthritis and disc bulges with spinal impingement and were occupationally
related. She indicated that this condition was a well-described phenomenon in literature in
which compressive, torsional, pulling and angular movements could result in soft tissue injuries
that increased the development of osteoarthritis. Dr. Lowry opined that appellant’s primary
job-related activity for the past 20 years was lifting and moving of agricultural goods which
placed a fair amount of strain on his back.
On February 28, 2007 the Office requested clarification from Dr. Smith. It asked that he
diagnose all of appellant’s low back conditions and address whether any diagnoses were caused
or aggravated by moving watermelons from June 30 to July 2, 2005. In a supplemental report
dated March 9, 2007, Dr. Smith diagnosed nonspecific low back pain. He noted that appellant’s
examination was essentially normal without radiculopathy despite his various complaints.
Dr. Smith indicated that the MRI scan revealed degenerative changes, but asserted those changes
were consistent with age and not the cause of his symptoms. He opined that appellant’s
diagnoses was not caused, aggravated, accelerated or precipitated by his moving watermelons
from the lower bin to an upper bin from June 30 to July 2, 2005.
In a decision dated April 9, 2007, the Office denied appellant’s claim on the grounds that
the weight of the evidence as established by the Office referral physician did not demonstrate
that appellant developed the diagnosed conditions as a result of his employment duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or his claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the

4

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
ANALYSIS
On September 20, 2005 appellant filed a claim alleging that he developed a back
condition while performing his produce store worker duties. The Office denied appellant’s claim
finding that Dr. Smith’s reports did not demonstrate that he developed any diagnosed conditions
as a result of his employment duties.
The Board finds that there is a conflict in medical opinion between Dr. Smith, the Office
referral physician, and Dr. Lowry, appellant’s treating physician, both of whom are Boardcertified specialists in their respective fields.
Dr. Smith diagnosed cervical myeloradiculopathy, status post anterior cervical
discectomy at C5 to C7, fusion with hardware and nonspecific low back pain. He opined that the
activities of appellant’s employment duties would not have caused his low back conditions and
did not believe appellant developed a specific work-related injury or an occupational disease.
Dr. Smith further opined that the degenerative changes on the MRI scan were consistent with age
and not the cause of appellant’s symptoms. By contrast, Dr. Lowry, a treating physician, noted
that appellant’s job duties for the past 20 years required heavy lifting and moving of agricultural
goods and these activities contributed to appellant’s complaints of low back pain. She noted that
the compressive, torsional, pulling and angular movements of appellant’s job duties resulted in a
soft tissue injury that increased the development of osteoarthritis. Dr. Lowry opined that the
findings of the MRI scan of diffuse osteoarthritis and disc bulges with spinal impingement were
occupationally related. She has consistently supported that appellant developed diffuse
3

Gary J. Watling, 52 ECAB 357 (2001).

4

Solomon Polen, 51 ECAB 341 (2000).

5

osteoarthritis and disc bulges with spinal impingement while performing his produce leader
duties, while Dr. Smith found no objective orthopedic findings and did not believe that appellant
developed a specific work-related injury or an occupational disease but believed his degenerative
changes were related to age. The Board, therefore, finds that a conflict in medical opinion has
been created.
Section 8123 of the Act5 provides that, if there is a disagreement between the physician
making the examination for the United States and the employee’s physician, the Office shall
appoint a third physician who shall make an examination.6
The case, therefore, requires remand for an impartial medical specialist to resolve the
conflict in the medical opinions. On remand, the Office should refer the case record and a
statement of accepted facts to an appropriate physician to reevaluate the evidence pursuant to
section 8123(a) of the Act. Following this and such further development as the Office deems
necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8123(a); see also Charles S. Hamilton, 52 ECAB 110 (2000); Leonard M. Burger, 51 ECAB 369
(2000); Shirley L. Steib, 46 ECAB 39 (1994).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 9, 2007 is set aside and the case remanded to the Office for
further action consistent with this decision.
Issued: February 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

